Case 19-23379-RG           Doc 67    Filed 07/29/20 Entered 07/29/20 17:53:27            Desc Main
                                     Document      Page 1 of 3



839132
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for NEWREZ LLC DBA SHELLPOINT MORTGAGE SERVICING

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW JERSEY

IN RE:                                            : CHAPTER 13
         Bonnie Marbley
                                                  : CASE NO. 19-23379 - RG
         Debtor(s)
                                                  : CERTIFICATION IN SUPPORT OF
                                                  : RESPONSE TO DEBTOR’S MOTION FOR
                                                  : AN ORDER APPROVING MORTGAGE
                                                  : LOAN MODIFICATION AS TO
                                                  : SHELLPOINT MORTGAGE SERVICING


         I, Andrew L. Spivack, Esquire do hereby certify that I am an attorney at law in the State of

New Jersey for the Law Firm of Phelan Hallinan Diamond & Jones, PC, and our firm represents

NEWREZ LLC DBA SHELLPOINT MORTGAGE SERVICING (hereinafter referred to as

“Respondent”) in the above captioned matter. On behalf Respondent and in support thereof, the

following Answers are provided as follows:

         1. On June 24, 2020, Debtor filed a Motion for an Order Approving Mortgage Loan

            Modification as to Shellpoint Mortgage Servicing. The Debtors’ Motion proposes to

            modify the loan as to real property located at 403 West 5th Avenue, Roselle, NJ 07203

            (hereinafter referred to as “subject property”).

         2. The court should be aware that the Homeowner and spouse are both deceased. The

            Daughter, Bonnie Marbley, who is the Debtor in this bankruptcy case is assuming the

            loan and is asking for a loan modification.
Case 19-23379-RG         Doc 67    Filed 07/29/20 Entered 07/29/20 17:53:27             Desc Main
                                   Document      Page 2 of 3



       3. After reviewing the Motion, Respondent has a limited objection to the Motion. In order

          for the loan modification to be implemented the Debtor must provide an Assumption of

          the Loan and simultaneously sign the loan documents in order for Respondent to

          process the loan modification since the original Homeowner and spouse are deceased.

       4. In light of the facts outlined above, NEWREZ LLC DBA SHELLPOINT MORTGAGE

          SERVICING respectfully requests this Court deny Debtor’s Motion for an Order

          Approving Mortgage Loan Modification as to Shellpoint Mortgage Servicing.

       5. This Certification is made in Support of Response to Debtor’s Motion for an Order

          Approving Mortgage Loan Modification as to Shellpoint Mortgage Servicing.

       6. No brief is necessary, as the facts the petition relies upon do not present complicated

          question of fact or unique question of law.

       7. I hereby certify that the foregoing statements made by me are true. I am aware that if

          any of the foregoing statements made by me are willfully false, I am subject to

          punishment.

       WHEREFORE, Respondent, NEWREZ LLC DBA SHELLPOINT MORTGAGE

SERVICING, respectfully requests that this Honorable Court deny Debtor’s Motion for an Order

Approving Mortgage Loan Modification as to Shellpoint Mortgage Servicing; unless the Debtor
Case 19-23379-RG        Doc 67    Filed 07/29/20 Entered 07/29/20 17:53:27         Desc Main
                                  Document      Page 3 of 3



execute an Assumption of the Loan and simultaneously sign the loan documents in order for

NEWREZ LLC DBA SHELLPOINT MORTGAGE SERVICING to process the loan modification.



Dated: July 29, 2020                             /s/ Andrew L. Spivack, Esquire
                                                 Andrew L. Spivack, Esquire, Id No. 01814999
                                                 Phelan Hallinan Diamond & Jones, PC
                                                 1617 JFK Boulevard, Suite 1400
                                                 Philadelphia, PA 19103
                                                 Tel: (856) 813-5500 Ext. 31566
                                                 Fax: 856-813-5501
                                                 Email: Andrew.Spivack@phelanhallinan.com
